Notice of Allowance 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5 and 6th, 2021 have been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Neville on 22 December, 2021.

The application has been amended as follows: 
	Claim 1 is amended as follows:
A method of 


9. The method according to claim 1, wherein said traumatic brain injury is mild traumatic brain injury.

10. The method according to claim 1, wherein said traumatic brain injury is moderate traumatic brain injury.

11. The method according to claim 1, wherein said traumatic brain injury is severe traumatic brain injury.

12. The method according to claim 1, wherein said individual has been determined to be a carrier of an Apolipoprotein E4 allele as determined by genotyping.

13. The method according to claim 1, wherein said individual has been determined to be of Apolipoprotein E3/E4 or Apolipoprotein E4/E4 genotype.

 					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specification demonstrates mAb158 binds to amyloid beta protofibrils in the brain of individuals having TBI.  Applicant’s arguments are persuasive to overcome the rejection under 35 USC 112, first paragraph (enablement).  The arguments point out that it was demonstrated in the art at the time of filing that an epidemiological association between TBI and long term cognitive deficits was known prior to filing (see Roberts et al. 1994 NPL cite No. 15 on the IDS filed 1/19/2018); and that acute and chronic AD-like pathologies had been observed in the brains of TBI patients (see Faden et al. 2014 NPL cite No. 1 on the IDS filed 1/19/2018).  Given the guidance in the prior art for administration of mouse mAb158 for the reduction of protofibrils in the brain BS treatment of AD (inventors publications Lannfelt et al., 2015 and Tucker et al. 2015 NPL cite Nos. 4 and 8 on the IDS filed 1/19/2018), no further experimentation would have been required for administration of a physiologically acceptable amount of mAb158, or a humanized version .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-4, 9-13 and 33-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649